Citation Nr: 0013636	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-04 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased disability rating for 
post-operative recurrent dislocation of the left shoulder, 
currently evaluated as 20 percent disabling.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1961 to 
April 1965.  

The current appeal comes before the Board of Veteran' Appeals 
(Board) from a January 1999 rating action by the Department 
of Veterans Affairs (VA) regional office (RO located in St. 
Petersburg, Florida.   In that decision, the RO denied the 
issues of entitlement to service connection for bilateral 
hearing loss and entitlement to a disability evaluation 
greater than 20 percent for the service-connected 
post-operative recurrent dislocation of the left shoulder.  

Also by the January 1999 rating action, the RO denied service 
connection for gastroesophageal reflux with Barrett's 
esophagitis.  The RO included this issue in the statement of 
the case, which was furnished to the veteran in February 
1999.  In his substantive appeal, which was received at the 
RO in March 1999, the veteran explained that he did not wish 
to pursue this claim.  Accordingly, this issue is withdrawn 
from appellate consideration and is not before the Board for 
appellate consideration at this time.  

Additionally, by a February 1999 rating action, the RO denied 
the veteran's claim for service connection for bilateral 
tinnitus.  In a letter dated in the following month, the RO 
informed the veteran of this denial.  A complete and thorough 
review of the claims folder indicates that the veteran has 
not expressed disagreement with the denial of his claim of 
entitlement to service connection for bilateral tinnitus.  

In a May 2000 statement, the veteran raised the issue of 
entitlement to a temporary total disability rating.  This 
issue is referred to the RO for appropriate action.


REMAND

Throughout the current appeal, the veteran has asserted that 
he developed bilateral hearing loss as a result of exposure 
to acoustic trauma when he served on active duty, and 
participated in combat operations, with the artillery 
battalion 3rd Division of the United States Marine Corps in 
Vietnam.  Specifically, the veteran has maintained that the 
constant (day and night) firing of heavy artillery, such as 
155 Hawsers, caused him to develop hearing loss.  

The veteran's DD 214, Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD 214), indicates that the 
veteran served on active military duty with the United States 
Marine Corps from March 1961 to April 1965.  His MOS was a 
legal clerk.  The DD 214 indicates that the veteran had no 
foreign service.  Based on these findings, the Board 
concludes that additional development is necessary.  

Furthermore, the Board notes that the increased rating claim 
for the post-operative recurrent dislocation of the left 
shoulder is well grounded.  In other words, the Board 
concludes that the veteran has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991).  See Proscele 
v. Derwinski, 2 Vet.App. 629, 632 (1992) (in which the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for an increased rating is well-grounded when the 
appellant asserts that his or her service-connected 
disability worsened since the prior rating).  

In a May 2000 statement, the veteran expressed his desire to 
have his claims folder returned to the RO so that his claim 
for a "temporary disability" could be processed.  Claims 
for temporary total disability ratings involve 
service-connected disabilities.  38 C.F.R. §§ 4.29 and 4.30 
(1999).  The only service-connected disability is the 
post-operative recurrent dislocation of his left shoulder.  
If the veteran has undergone recent treatment of, including 
surgery on, his left shoulder, records of such medical care 
would be relevant in his current increased rating claim for 
his service-connected left shoulder disability.  A remand of 
the veteran's increased rating claim is necessary, therefore, 
to obtain any recent pertinent treatment records.  

Accordingly, the veteran's case is returned to the RO for the 
following actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all recent 
VA, private and postservice military 
records pertaining to left shoulder 
treatment which are not on file.  In 
addition, the RO should ask the veteran 
to clarify specific data concerning his 
Vietnam service, including the dates, 
location, and units of any such military 
duty.  

2.  Thereafter, the RO should take 
appropriate action to obtain and to 
associate with the claims folder copies 
of records of treatment referred to by 
the veteran pursuant to paragraph 1 of 
this Remand.  In addition, the RO should 
verify his Vietnam service to include the 
dates, location, and units of any such 
military duty.  

3.  Following any additional development 
deemed necessary by the RO, the agency 
should readjudicate the issues in 
appellate status.  

If the benefits sought are not granted, the veteran should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  The case should be returned to the 
Board for further appellate consideration.  The veteran may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




